Exhibit 10.5



KEMPER CORPORATION
2011 Omnibus Equity Plan


                                                 
Amended and Restated as of February 6, 2013









--------------------------------------------------------------------------------

Exhibit 10.5



Article
1
Establishment, Purpose, and Duration
1
 
1.1
Establishment
1
 
1.2
Purpose of the Plan
1
 
1.3
Duration of the Plan
1
 
 
 
 
Article
2
Definitions
1
 
2.1
"Affiliate"
1
 
2.2
"Annual Award Limit" or "Annual Award Limits"
1
 
2.3
"Award"
1
 
2.4
"Award Agreement"
1
 
2.5
"Beneficial Owner" or "Beneficial Ownership"
2
 
2.6
"Board" or "Board of Directors"
2
 
2.7
"Code"
2
 
2.8
"Committee"
2
 
2.9
"Company"
2
 
2.10
"Constructive or Actual Delivery"
2
 
2.11
"Covered Employee"
2
 
2.12
"Director"
2
 
2.13
"Disability or Disabled"
2
 
2.14
"Effective Date"
2
 
2.15
"Eligible Director"
2
 
2.16
"Employee"
2
 
2.17
"Employment"
2
 
2.18
"Exchange Act"
3
 
2.19
"Exercise Price"
3
 
2.20
"Fair Market Value" or "FMV"
3
 
2.21
"Full Value Award"
3
 
2.22
"Insider"
3
 
2.23
"Incentive Stock Option" or "ISO"
3
 
2.24
"Leave of Absence"
3
 
2.25
"Mature Shares"
3
 
2.26
"Nonqualified Stock Option"
3
 
2.27
"Option"
3
 
2.28
"Other Stock-Based Award"
3
 
2.29
"Participant"
3
 
2.30
"Performance-Based Compensation"
4
 
2.31
"Performance Measures"
4
 
2.32
"Performance Period"
4
 
2.33
"Performance Share"
4
 
2.34
"Performance Unit"
4
 
2.35
"Period of Restriction"
4
 
2.36
"Plan"
4




--------------------------------------------------------------------------------

Exhibit 10.5



 
2.37
"Plan Year"
4
 
2.38
"Prior Plans"
4
 
2.39
"Representative"
4
 
2.40
"Restricted Stock"
4
 
2.41
"Restricted Stock Unit"
4
 
2.42
"Retirement" or "Retires"
4
 
2.43
"Section 162(m)"
5
 
2.44
"Section 409A"
5
 
2.45
"Share"
5
 
2.46
"Stock Appreciation Right" or "SAR"
5
 
2.47
"Substantial Cause"
5
 
2.48
"Third Party Service Provider"
5
 
 
 
 
Article
3
Administration
5
 
3.1
General
5
 
3.2
Authority of the Committee
6
 
3.3
Delegation
6
 
 
 
 
Article
4
Shares Subject to the Plan and Maximum Awards
6
 
4.1
Number of Shares Available for Awards
6
 
4.2
Share Counting
7
 
4.3
Annual Award Limits
7
 
4.4
Adjustments in Authorized Shares
8
 
 
 
 
Article
5
Eligibility
8
 
 
 
 
Article
6
Restricted Stock and Restricted Stock Units
8
 
6.1
Restricted Stock or Restricted Stock Unit Award Agreement
8
 
6.2
Other Restrictions
9
 
6.3
Certificate Retention or Legend
9
 
6.4
Voting Rights
9
 
6.5
Dividends and Dividend Equivalents
9
 
6.6
Section 83(b) Election
10
 
 
 
 
Article
7
Stock Appreciation Rights
10
 
7.1
Grant of Stock Appreciation Rights
10
 
7.2
SAR Award Agreement
10
 
 
 
 
Article
8
Stock Options
10
 
8.1
Grant of Stock Options
10
 
8.2
Stock Option and SAR Award Agreements
11
 
8.3
Exercise of Options and SARs
11




--------------------------------------------------------------------------------

Exhibit 10.5



 
 
 
 
Article
9
Performance Shares and Performance Units
12
 
9.1
Grant of Performance Shares and Performance Units
12
 
9.2
Value of Performance Shares and Performance Units
12
 
9.3
Earning of Performance Shares and Performance Units
12
 
9.4
Form and Timing of Payment of Performance Shares and Performance Units
13
 
9.5
No Dividends Payable
13
 
 
 
 
Article
10
Other Stock-Based Awards
13
 
 
 
 
Article
11
Awards to Eligible Directors
13
 
11.1
Initial Award Grants
13
 
11.2
Annual Award Grants
13
 
11.3
Other Forms of Awards to Eligible Directors
14
 
 
 
 
Article
12
Forfeiture and Termination of Employment or Service as a Director or Consultant
14
 
12.1
Terms Provided in Award Agreements
14
 
12.2
Termination of Services of an Employee
14
 
12.3
Termination of Services as a Director
16
 
12.4
Termination of Services as Third Party Service Provider
16
 
12.5
Forfeiture Provisions and Clawbacks
17
 
12.6
Leaves of Absence
17
 
 
 
 
Article
13
Transferability of Awards
17
 
13.1
Transferability
17
 
13.2
Domestic Relations Orders
17
 
 
 
 
Article
14
Performance Measures
17
 
14.1
Performance Measures
17
 
14.2
Evaluation of Performance
19
 
14.3
Adjustment of Performance-Based Compensation
19
 
14.4
Committee Discretion
19
 
 
 
 
Article
15
Arbitration
19
 
 
 
 
Article
16
Compliance with Section 409A
19
 
16.1
409A Compliance
19
 
16.2
Deferrals
20
 
 
 
 
Article
17
Rights of Participants
20
 
17.1
Employment; Services
20
 
17.2
Participation
20




--------------------------------------------------------------------------------

Exhibit 10.5



 
17.3
Form of Stock; Rights as a Shareholder
20
 
 
 
 
Article
18
Change in Control
21
 
18.1
Definition of Change in Control
21
 
18.2
Other Definitions
22
 
18.3
Occurrence of Change in Control
22
 
 
 
 
Article
19
Amendment, Modification, Suspension, and Termination
23
 
19.1
Amendment, Modification, Suspension, and Termination
23
 
19.2
Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events
23
 
19.3
Awards Previously Granted
24
 
 
 
 
Article
20
Withholding
24
 
20.1
Tax Withholding
24
 
20.2
Share Withholding
24
 
20.3
Option or SAR Withholding
24
 
 
 
 
Article
21
Successors
24
 
 
 
 
Article
22
General Provisions
25
 
22.1
Gender and Number
25
 
22.2
Severability
25
 
22.3
Requirements of Law
25
 
22.4
Delivery of Title
25
 
22.5
Inability to Obtain Authority
25
 
22.6
Investment Representations
25
 
22.7
Unfunded Plan
25
 
22.8
No Fractional Shares
26
 
22.9
Non-Exclusivity of the Plan
26
 
22.10
No Constraint on Corporate Action
26
 
22.11
Non-Uniform Treatment
26
 
22.12
Governing Law
26




--------------------------------------------------------------------------------

Exhibit 10.5



Kemper Corporation
2011 Omnibus Equity Plan

Article 1
Establishment, Purpose, and Duration

1.1    Establishment. Kemper Corporation, a Delaware corporation (the
“Company”), established the 2011 Omnibus Equity Plan (the “Plan”), effective May
4, 2011 (the “Effective Date”). The Plan permits the grant of Awards to eligible
Participants, as defined below.
1.2    Purpose of the Plan. The purpose of the Plan is to provide a means
whereby employees and directors of the Company and its Affiliates and key
advisors develop a sense of proprietorship and personal involvement in the
development and financial success of the Company, and to encourage them to
devote their best efforts to the business of the Company, thereby advancing the
interests of the Company and its shareholders. A further purpose of the Plan is
to provide a means through which the Company may attract able individuals to
become employees and to provide a means whereby those individuals on whom the
responsibilities for the successful administration and management of the Company
depend can acquire and maintain ownership of the Company’s common stock, thereby
strengthening their concern for the welfare of the Company.
1.3    Duration of the Plan. Unless sooner terminated as provided herein, the
Plan shall terminate ten (10) years from the Effective Date. After the Plan is
terminated, no Awards may be granted, but Awards previously granted shall remain
outstanding in accordance with the applicable terms and conditions of the Plan
and the respective Award Agreements.
Article 2
Definitions

Whenever used in the Plan, the following terms shall have the meanings set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized.
2.1    “Affiliate” means any person or entity controlled directly or indirectly
by the Company, whether by equity ownership, contract or otherwise and shall
include direct or indirect subsidiaries of the Company and mutual companies the
management of which is controlled by the Company and its subsidiaries.
2.2    “Annual Award Limit” or “Annual Award Limits” have the meaning set forth
in Section 4.3.
2.3    “Award” means, individually or collectively, a grant under the Plan of
Restricted Stock, Restricted Stock Units, Stock Appreciation Rights, Options,
Performance Shares, Performance Units or Other Stock-Based Awards, in each case
subject to the terms of the Plan.
2.4    “Award Agreement” means either one of the following, in such form as the
Committee shall from time to time approve: (i) an agreement entered into by the
Company and a Participant setting forth the terms and provisions applicable to
an Award, or (ii) a written or electronic statement issued by the Company to a
Participant describing the terms and provisions of an Award. The Committee may
provide for the use of non-paper Award Agreement(s) and acceptance and

1
February 2013

--------------------------------------------------------------------------------

Exhibit 10.5



other actions related thereto that involve the use of electronic, internet,
intranet or other non-paper means.
2.5    “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.
2.6    “Board” or “Board of Directors” means the board of directors of
the Company.
2.7    “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time, or any successor statute.
2.8    “Committee” means the Compensation Committee of the Board or any
subcommittee thereof, or any other committee designated by the Board to
administer the Plan.
2.9    “Company” has the meaning set forth in Section 1.1.
2.10    “Constructive or Actual Delivery” means either of the following: (a)
presentation to the Company of a recent brokerage account statement or other
written evidence satisfactory to the Committee evidencing beneficial ownership
by the Participant of Shares other than Shares held in 401(k), pension,
individual retirement or similar accounts; or (b) physical delivery of
certificates evidencing Shares, properly indorsed for transfer to the Company or
with an appropriately executed stock power.
2.11    “Covered Employee” means any Employee who is or may become a “Covered
Employee,” as defined in Section 162(m).
2.12    “Director” means a member of the Board of Directors.
2.13    “Disability or Disabled” when used with respect to a particular
Participant, means a physical or mental condition that: (i) is of a type that
would generally trigger benefits under the Company’s or an applicable
Affiliate’s long-term disability plan (as in effect from time to time), whether
or not such Participant is actually enrolled in such plan; or (ii) in the
absence of any such plan, would cause such Participant to be unable to
substantially perform his or her duties as an Employee, as determined in the
sole discretion of the Committee. Notwithstanding the foregoing, if an Award of
Restricted Stock Units becomes subject to the requirements of Article 15, the
term “disabled” shall be defined as required under Section 409A.
2.14    “Effective Date” has the meaning set forth in Section 1.1.
2.15    “Eligible Director” means a Director who is not also an Employee
(including any Director who has retired as an Employee).
2.16    “Employee” means any employee of the Company or any of its Affiliates.
2.17    “Employment” and related terms means the provision of services to the
Company or its Affiliates as an Employee.

2
February 2013

--------------------------------------------------------------------------------

Exhibit 10.5



2.18    “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.
2.19    “Exercise Price” means the price at which the Shares underlying an
Option or SAR may be purchased upon exercise of thereof.
2.20    “Fair Market Value” or “FMV” as used to refer to the price of a Share on
a particular day, means the closing price for a Share for that day as
subsequently reported by the New York Stock Exchange (or such other exchange on
which the Shares are primarily traded), or if no prices are reported for that
day, the last preceding day on which such prices are reported (or, if for any
reason no such price is available, in such other manner as the Committee in its
sole discretion may deem appropriate to determine the fair market value of a
Share).
2.21    “Full Value Award” means an Award that is not an Option or SAR and that
consists of or is settled by the issuance of Shares.
2.22    “Insider” means an individual who is, on the relevant date, a Director,
an executive officer of the Company, as determined by the Board for purposes of
Section 16 of the Exchange Act, or a more than ten percent (10%) Beneficial
Owner of any class of the Company’s equity securities that is registered
pursuant to Section 12 of the Exchange Act.
2.23    “Incentive Stock Option” or “ISO” means an Option that satisfies the
requirements of Code Section 422(b) and any regulations promulgated thereunder
from time to time, or any successor provisions thereto.
2.24    “Leave of Absence” means an approved leave of absence from a
Participant’s Employment (other than short-term disability) determined in
accordance with the applicable policies of the Participant’s employer.
2.25    “Mature Shares” means Shares that: (i) have been owned by a Participant
free of any encumbrances, vesting requirements or similar restrictions for at
least six (6) months; and (ii) have not been exchanged or surrendered by
Constructive or Actual Delivery in full or partial payment of the Exercise Price
and/or the related tax withholding obligations arising out of an Option exercise
within the previous six months.
2.26    “Non-Qualified Option” means an Option that does not satisfy the
requirements for an ISO.
2.27    “Option” means an option to purchase a designated number of Shares
granted to a Participant pursuant to Article 8.
2.28    “Other Stock-Based Award” means an equity-based or equity-related Award
of a type other than those described in Articles 6 – 9 of the Plan, and which is
granted pursuant to Article 10.
2.29    “Participant” means any eligible individual as set forth in Article 5 to
whom an Award is granted.

3
February 2013

--------------------------------------------------------------------------------

Exhibit 10.5



2.30    “Performance-Based Compensation” means compensation under an Award that
satisfies the requirements of Section 162(m) and the applicable regulations
thereunder for certain performance-based compensation, if any, paid to Covered
Employees.
2.31    “Performance Measures” means measures described in Article 14 on which
performance goals are based and which are approved by the Company’s shareholders
pursuant to the Plan in order to qualify Awards as Performance-Based
Compensation.
2.32    “Performance Period” means the period of time during which performance
goals must be met in order to determine the degree of payout and/or vesting with
respect to an Award.
2.33    “Performance Share” means an Award granted to a Participant pursuant to
Article 9, denominated in Shares, the value of which at the time it is payable
is determined based on actual results of the corresponding performance criteria.
2.34    “Performance Unit” means an Award granted to a Participant pursuant to
Article 9, denominated in units, the value of which at the time it is payable is
determined based on actual results of the corresponding performance criteria.
2.35    “Period of Restriction” means the period when Restricted Stock or
Restricted Stock Units (or other types of Awards as may be applicable) are
subject to a substantial risk of forfeiture (based on the passage of time, the
achievement of performance goals, or on the occurrence of other events as
determined by the Committee, in its discretion), as provided in the Plan and/or
the applicable Award Agreement.
2.36    “Plan” means the 2011 Omnibus Incentive Plan.
2.37    “Plan Year” means the calendar year.
2.38    “Prior Plans” means the Company’s 1995 Non-Employee Director Stock
Option Plan, 1997 Stock Option Plan, 2002 Stock Option Plan and 2005 Restricted
Stock and Restricted Stock Unit Plan, as amended through the Effective Date.
2.39    “Representative” means an executor, administrator, guardian, trustee or
other representative of a Participant who has legal authority to exercise such
Participant’s Options or Stock Appreciation Rights or rights under other types
of Awards on behalf of such Participant or such Participant’s estate.
2.40    “Restricted Stock” means an Award granted to a Participant pursuant to
Article 6, and includes (but is not limited to) performance-based Restricted
Stock and time-vested Restricted Stock.
2.41    “Restricted Stock Unit” means an Award granted to a Participant pursuant
to Article 6, except that no Shares are actually awarded to the Participant on
the date of grant.
2.42    “Retirement” or “Retires” means, for Employees, for Awards granted prior
to February 2013, the termination of Employment of a Participant who is eligible
to either make an

4
February 2013

--------------------------------------------------------------------------------

Exhibit 10.5



election to begin receiving early or regular retirement benefits under the
Company’s defined benefit pension plan or to begin receiving tax penalty-free
early distributions (other than a rollover to another retirement plan) from the
Company’s defined contribution retirement plan, and for Awards granted beginning
in February 2013, the termination of employment by a Participant who has
attained age 65 and completed at least five years of service with the Company
and/or one or more of its Affiliates.
2.43    “Section 162(m)” means Section 162(m) of the Code, or any successor
provision, and the regulations, rulings and other guidance issued thereunder.
2.44    “Section 409A” means Section 409A of the Code, or any successor
provision, and the regulations, rulings and other guidance issued thereunder.
2.45    “Share” means a share of common stock of the Company.
2.46    “Stock Appreciation Right” or “SAR” means a right of the type described
in Article 7 of the Plan.
2.47    “Substantial Cause” means the (a) commission of a criminal act against,
an action in derogation of the interests of, or misconduct which results in a
financial loss to, the Company or an Affiliate; (b) misconduct which obligates
the Company to prepare an accounting restatement due to material noncompliance
with applicable financial reporting requirements; (c) knowing disclosure of
confidential information about the Company or an Affiliate in breach of the
Company’s Essential Standards of Conduct or an applicable contractual or other
obligation, or using such information for personal gain, including, without
limitation, by trading in Company securities on the basis of material,
non-public information; or (d) performance of any other action that the
Committee, in its sole discretion, may deem to be sufficiently injurious to the
interests or reputation of the Company or an Affiliate to constitute substantial
cause for the termination of services by a Participant as an Employee, Director
or Third Party Service Provider. Nothing in the Plan shall be construed to imply
that a Participant’s employment or other relationship with the Company or its
Affiliates may only be terminated for Substantial Cause.
2.48    “Third Party Service Provider” means any consultant, agent, advisor, or
independent contractor who provides services to the Company or an Affiliate
pursuant to a written contract that (a) are not in connection with the offer and
sale of the Company’s securities in a capital-raising transaction, and (b) do
not, directly or indirectly, promote or maintain a market for the Company’s
securities.
Article 3
Administration

3.1    General. The Committee shall be responsible for administering the Plan,
subject to this Article 3 and the other provisions of the Plan. The Committee
may retain attorneys, consultants, accountants, or other advisors. The
Committee, the Company, and its officers and Directors shall be entitled to rely
upon the advice, opinions, or valuations of any such advisors. The fees of any
such advisors shall be paid by the Company. All actions taken and all
interpretations

5
February 2013

--------------------------------------------------------------------------------

Exhibit 10.5



and determinations made by the Committee shall be final and binding on the
Participants, beneficiaries, the Company, and all other interested individuals.
3.2    Authority of the Committee. The Committee shall have full and, except as
otherwise expressly provided in the Plan, exclusive, power and discretion: (a)
to interpret the terms and the intent of the Plan and any Award Agreement or
other agreement or document ancillary to or in connection with the Plan, and to
adopt such rules, regulations, forms, instruments, and guidelines for
administering the Plan as the Committee may deem necessary or proper; (b) to
select Award recipients; (c) to establish the terms and conditions of all
Awards, including the terms and conditions to be set forth in Award Agreements;
(d) to grant Awards as an alternative to or as the form of payment for grants or
rights earned or due under other compensation plans or arrangements of the
Company; and (e) subject to Article 19, to adopt modifications and amendments to
the Plan or any Award Agreement, including without limitation, any that are
necessary to comply with the laws of the jurisdictions in which the Company
and/or its Affiliates operate or may operate.
3.3    Delegation. The Committee may delegate to one or more of its members or
to one or more officers of the Company or its Affiliates or to one or more
agents or advisors such administrative duties or powers as it may deem
advisable, and the Committee or any individuals to whom it has delegated duties
or powers as aforesaid may retain such legal, financial or other advisors as
they deem appropriate to assist them with respect to any responsibility the
Committee or such individuals may have under the Plan. To the extent consistent
with the Company’s bylaws and applicable law, the Board may, by resolution,
authorize one or more officers of the Company or committees of the Board (in
addition to the Committee) to do one or both of the following on the same basis
as can the Committee: (a) designate Employees to be recipients of Awards; and
(b) determine the size of any such Awards and the terms and conditions of such
Awards; provided, however, (i) the Board shall not authorize any such officer to
grant Awards to himself or herself, nor authorize any such officer or committee
to grant Awards to any individual who is considered an Insider; (ii) the
resolution providing such authorization must place a limit on the total number
of Shares that may be covered by all such Awards; and (iii) such officer(s) or
committee(s) shall report periodically to the Committee regarding the nature and
scope of the Awards granted pursuant to the authority delegated.
Article 4
Shares Subject to the Plan and Maximum Awards

4.1    Number of Shares Available for Awards.
(a)    Share Authorization. Subject to adjustment as provided in Section 4.4,
the maximum number of Shares available for issuance to Participants under the
Plan on or after the Effective Date (the “Share Authorization”) shall be ten
million (10,000,000) Shares. The Shares available for issuance under the Plan
may be authorized and unissued Shares or treasury Shares.
(b)    Fungible Conversion Factor. Notwithstanding any other provision of the
Plan, each Share granted to a Participant as part of a Full Value Award shall
reduce the Share Authorization by three (3) Shares. Each Share granted to a
Participant as part an Award that is not a Full Value Award shall reduce the
Share Authorization by one (1) Share.

6
February 2013

--------------------------------------------------------------------------------

Exhibit 10.5



(c)    Limit on Grants to Eligible Directors. The maximum aggregate number of
Shares that may be granted under the Plan to Eligible Directors shall be limited
to one million (1,000,000).
(d)    Prior Plans. All awards granted pursuant to the Prior Plans and
outstanding on the Effective Date shall remain subject to the terms of the
applicable Prior Plans and award agreements issued thereunder, except that any
Shares to be issued after the Effective Date pursuant to the terms of
performance-based restricted stock awards granted under one of the Prior Plans
in connection with above-target performance results shall be issued under this
Plan. Beginning on the Effective Date, no additional awards shall be granted
under any Prior Plan, except for restorative options automatically granted
pursuant to the terms of any option awards outstanding under a Prior Plan.
4.2    Share Counting. Shares covered by an Award shall only be counted against
the Share Authorization to the extent they are actually issued, provided that:
(a)    Shares Available for Future Grant. Any Shares related to Awards which
terminate by expiration, forfeiture, cancellation, or otherwise, without the
issuance of such Shares (other than surrender of an Option at the time of
exercise of a related Stock Appreciation Right), or are settled in cash in lieu
of Shares, shall be available again for grant under the Plan, consistent with
the fungible conversion factor methodology set forth in Section 4.1(b).
(b)    Shares That Will Reduce Share Authorization. The Share Authorization will
be reduced by the full number of Shares that: (i) are subject to the exercise or
vesting of an Award, regardless of whether fewer Shares are actually issued
because of Shares tendered to the Company (by either Constructive or Actual
Delivery) or withheld by the Company to satisfy tax withholding requirements or
to pay the exercise price with respect to such exercise or vesting; or (ii) may
be issued in connection with an Award of a SAR, regardless of whether fewer
Shares are actually issued upon exercise of such SAR.
4.3    Annual Award Limits. The following limits (“Annual Award Limits”) shall
apply to grants of such Awards under the Plan, subject to any adjustments
pursuant to Section 4.4 or 19.2, unless and until the Committee determines that
an Award to a Covered Employee shall not be designed to qualify as
Performance-Based Compensation.
(a)    Restricted Stock or Restricted Stock Units. The aggregate maximum number
of Shares that may be subject to Awards of Restricted Stock or Restricted Stock
Units granted in any one Plan Year to any one Participant shall be five hundred
thousand (500,000).
(b)    Options and SARs. The aggregate maximum number of Shares that may be
subject to Awards of Options and SARs, including ISOs, granted in any one Plan
Year to any one Participant shall be one million five hundred thousand
(1,500,000).
(c)    Performance Shares and Performance Units. The aggregate maximum number of
Shares that may be subject to Awards of Performance Shares or Performance Units
granted in any one Plan Year to any one Participant shall be five hundred
thousand (500,000).

7
February 2013

--------------------------------------------------------------------------------

Exhibit 10.5



(d)    Other Stock-Based Awards. The aggregate maximum number of Shares that may
be subject to Other Stock-Based Awards granted in any one Plan Year to any one
Participant shall be five hundred thousand (500,000).
(e)    Awards to Eligible Directors. Notwithstanding the foregoing provisions of
Sections 4.3 (a) – (d), the maximum number of Shares that may be granted in any
one Plan Year to any Eligible Director shall be twenty thousand (20,000).
4.4    Adjustments in Authorized Shares. If the number of outstanding Shares is
increased or decreased through a reorganization, recapitalization,
reclassification, special cash dividend, stock dividend, stock split, reverse
stock split or other similar transaction, an appropriate and proportionate
adjustment shall be made in: (a) the number of Shares included in the Share
Authorization in Section 4.1 (a) and the Share limitation in Section 4.1 (c),
(b) the number of Shares that may be issued under outstanding Awards, and (c)
the Award limits specified in Section 4.3. In the event that the Shares are
changed into or exchanged for a different kind of shares or other securities of
the Company through transactions of the type referenced above, the Committee, in
its sole discretion, in order to prevent dilution or enlargement of
Participants’ rights under the Plan, may substitute or adjust, as applicable,
the number and kind of securities that may be issued under the Plan or under
particular forms of Awards, the number and kind of securities subject to
outstanding Awards, the Annual Award Limits, and other value determinations
applicable to outstanding Awards.
The Committee, in its sole discretion, may also make appropriate adjustments in
the terms of any Awards under the Plan to reflect such changes or distributions
and to modify any other terms of outstanding Awards, including modifications of
performance goals and changes in the length of Performance Periods. The
determination of the Committee as to the foregoing adjustments, if any, shall be
conclusive and binding on Participants under the Plan. No amendment,
modification, suspension or termination may impact the distribution of any Award
that is subject to Section 409A or is intended to qualify as Performance-Based
Compensation under Section 162(m), except as permitted by such applicable
Section.
Subject to the provisions of Article 19.1, without affecting the number of
Shares reserved or available hereunder, the Committee may authorize the issuance
or assumption of benefits under the Plan in connection with any merger,
consolidation, acquisition of property or stock, or reorganization on such terms
and conditions as it may deem appropriate.
Article 5
Eligibility

All Employees and Eligible Directors shall be eligible for selection to receive
Awards. In addition, any key person selected by the Committee in its sole
discretion who provides bona fide services to the Company or an Affiliate as a
Third Party Service Provider shall be eligible for selection to receive Awards.
Article 6
Restricted Stock and Restricted Stock Units

6.1    Restricted Stock or Restricted Stock Unit Award Agreement. Each Award of
Restricted Stock and/or Restricted Stock Units shall be evidenced by an Award
Agreement that

8
February 2013

--------------------------------------------------------------------------------

Exhibit 10.5



specifies the material terms of the Award, including, without limitation, the
Period(s) of Restriction, the number of Shares of Restricted Stock or the number
of Restricted Stock Units granted, vesting terms (which can include, without
limitation, time-vested or performance-based terms) and such other provisions as
the Committee shall determine in its discretion.
6.2    Other Restrictions. The Committee may impose such other conditions and/or
restrictions on any Shares of Restricted Stock or Restricted Stock Units granted
pursuant to the Plan as it may deem advisable including, without limitation,
time-based restrictions, and/or restrictions under applicable laws, rules and
regulations or under the requirements of any stock exchange or market upon which
such Shares are listed or traded, holding requirements or sale restrictions
placed on the Shares by the Company upon vesting of such Restricted Stock or
Restricted Stock Units, a requirement that Participants pay a stipulated
purchase price for each Share of Restricted Stock or each Restricted Stock Unit,
restrictions based upon the achievement of specific performance goals, or
time-based restrictions on vesting following the attainment of the performance
goals.
Except as otherwise provided in this Article 6, and subject in all cases to the
requirements of applicable laws, rules and regulations, Shares of Restricted
Stock covered by each Restricted Stock Award shall become freely transferable by
the Participant after all conditions and restrictions applicable to such Shares
have been satisfied or lapse (including satisfaction of any applicable tax
withholding obligations), and Restricted Stock Units shall be paid in cash,
Shares, or a combination of cash and Shares as the Committee, in its sole
discretion shall determine.
6.3    Certificate Retention or Legend. To the extent that a certificate is
issued to evidence Shares of Restricted Stock, the Committee may determine in
its sole discretion that such certificate shall: (a) be retained by the Company
until such time as all conditions and/or restrictions applicable to such Shares
have been satisfied or lapse; and/or (b) bear a legend such as the following or
as otherwise determined by the Committee in its discretion:
The sale or transfer of Shares represented by this certificate, whether
voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer as set forth in the Kemper Corporation 2011 Omnibus
Incentive Plan, and in the associated Award Agreement. A copy of such Plan and
Award Agreement may be obtained from Kemper Corporation.
6.4    Voting Rights. Issued and outstanding Shares of Restricted Stock shall at
all times possess the same voting rights as all other issued and outstanding
Shares. A Participant shall have no voting rights with respect to any Restricted
Stock Units granted hereunder.
6.5    Dividends and Dividend Equivalents. Except as the Committee determines
otherwise with respect to a particular Award and as set forth in the applicable
Award Agreement, issued and outstanding Shares of Restricted Stock shall be
entitled to dividends if, as and when declared by the Board with respect to the
Company’s Shares on the same basis and on the same payment dates as all other
issued and outstanding Shares. The Committee may, in its discretion, grant
dividend equivalents with respect to any Restricted Stock Units. The terms and
conditions of such dividend equivalents, including the rate per Unit, timing of
payment and other requirements,

9
February 2013

--------------------------------------------------------------------------------

Exhibit 10.5



shall be established by the Committee in its discretion, subject to the
requirements of Article 16 of the Plan.
6.6    Section 83(b) Election. The Committee may provide in an Award Agreement
that the Award of Restricted Stock is conditioned on the Participant making or
refraining from making an election with respect to the Award under Section 83(b)
of the Code. If a Participant makes an election pursuant to Section 83(b) of the
Code concerning a Restricted Stock Award, the Participant shall be required to
file promptly a copy of such election with the Company.
Article 7
Stock Appreciation Rights

7.1    Grant of Stock Appreciation Rights. The Committee may grant an Award of
Stock Appreciation Rights in connection with an Option Award (“Tandem SAR”) or
independently of any Option Award (“Freestanding SAR”).


7.2    SAR Award Agreement. Each SAR Award shall be evidenced by an Award
Agreement that specifies the material terms of the Award, including, without
limitation, exercise terms consistent with Section 8.2 below and the following
provisions, and such other provisions as the Committee shall determine in its
discretion:


(a)    A SAR shall be exercised in accordance with the provisions of this
Article 7 and Section 8.3.


(b)    A Tandem SAR shall be exercisable to the extent, and only to the extent,
the associated Option is exercisable and shall be exercisable only for such
period as the Committee may determine. Upon exercise of a Tandem SAR, the
Participant shall be required to surrender to the Company unexercised the Option
to which it relates, or any portion thereof (subject to Section 8.3(c));


(c)    A Freestanding SAR may be exercised in accordance with the terms of the
applicable Award Agreement;


(d)    Upon exercise of a SAR, the Participant shall receive that number of
Shares (rounded down to the nearest whole number) having an aggregate value
equal to the excess of the Fair Market Value of one Share over the Exercise
Price per Share specified in the applicable Award Agreement, multiplied by the
number of Shares subject to the SAR, or portion thereof, which is exercised.
However, the Committee may elect to settle, or the Award Agreement may permit
the Participant to elect to receive (subject to approval by the Committee), any
part or all of the Company’s obligation arising out of the exercise of the SAR
by the payment of cash equal to the aggregate Fair Market Value of that part or
all of the Shares it would otherwise be obligated to deliver.


Article 8
Stock Options

8.1    Grant of Stock Options. The Committee may grant Option Awards and
determine whether an Option will be an ISO or a Non-Qualified Option, whether to
couple a SAR with an

10
February 2013

--------------------------------------------------------------------------------

Exhibit 10.5



Option, the number of Shares to be subject to each Option, the Exercise Price,
the number of installments, if any, in which each Option may vest, the
expiration date of each Option and all other terms and conditions of each
Option. ISO Awards may be granted only to Participants who are Employees.


8.2    Stock Option and SAR Award Agreements. Each Option Award and SAR Award
granted pursuant to the Plan shall be evidenced by an Award Agreement that
specifies the material terms of the Award, including, without limitation, terms
consistent with the following provisions, and such other provisions as the
Committee shall determine in its discretion:
(a)    Duration. Each Option and SAR and all rights associated therewith, shall
expire on such date as the Committee may determine, but in no event later than
the ten-year anniversary of the grant date, subject to a limited extension if so
provided in the Award Agreement in the event that the expiration date of an
Award held by a Participant falls within a trading “blackout” period imposed by
the Company and applicable to the Participant, or earlier termination as
provided in the Plan.


(b)    Exercise Price. The Exercise Price for each Share that is the subject of
an Option or SAR shall be determined by the Committee and shall not be less than
the Fair Market Value of a Share on the date of grant, subject to adjustment
pursuant to Section 19.2.


(c)    Vesting. Each Option and SAR granted under the Plan shall vest and be
exercisable in such installments, if any, during the period prior to its
expiration date as the Committee shall determine, and, unless otherwise
specified in an Award Agreement, no Option or SAR shall be exercisable for at
least six months after grant except in the case of the death or Disability of
the Participant.


(d)    No Repricing. Except as otherwise permitted as an adjustment pursuant to
Section 19.2 or as approved by the Company’s shareholders, the exercise price of
an Option or SAR outstanding under the Plan may not be reduced, whether through
amendment, exchange, cancellation and re-grant, repurchase or other method.


8.3    Exercise of Options and SARs.


(a)    Notice by Participant. Each Participant (or such Participant’s
Representative) who desires to exercise an Option or SAR shall give advance
written notice of such exercise to the Company in such form as may be prescribed
from time to time by the Committee or the management of the Company.


(b)    Payment for Exercises of Options. Before shares will be issued in
connection with an exercise, the Exercise Price of an Option shall be paid in
full by: (i) check payable to the order of the Company; (ii) Constructive or
Actual Delivery of Shares, subject to any terms and conditions that may be
imposed the Committee in its discretion, including the requirement that such
Shares be Mature Shares; (iii) electronic transfer of funds to an account of the
Company;

11
February 2013

--------------------------------------------------------------------------------

Exhibit 10.5



or (iv) any combination of the foregoing. Shares used by Constructive or Actual
Delivery to satisfy the Exercise Price of an Option shall be valued at their
Fair Market Value on the date of exercise.


(c)    Partial Exercises. No Option or SAR may be exercised for a fraction of a
share and no partial exercise of any Option or SAR Right may be made for less
than 50 shares unless the total number of Shares remaining under the Award
Agreement is less than 50 at the time of exercise.


(d)    Exercise by Participant’s Spouse. Unless otherwise provided in an Award
Agreement, an Option or SAR shall be exercisable during the Participant’s
lifetime only by the Participant (or, in the case of the incapacity of the
Participant, by the Participant’s Representative) regardless of any community
property interest therein of the spouse of the Participant, or such spouse’s
successors in interest. If the spouse of the Participant shall have acquired a
community property interest in such Option or SAR, the Participant, or the
Participant’s Representative, may exercise the Option or SAR on behalf of the
spouse of the Participant or such spouse’s successors in interest.


(e)    Special Provisions for Incentive Stock Options. In addition to the
limitation applicable to ISOs in Section 4.3 (b), to the extent that the
aggregate Fair Market Value (determined as of the grant date) of Shares
underlying an ISO granted to a Participant under this Plan (and any other option
plans of the Company) that become exercisable for the first time by the
Participant during any Plan Year exceeds $100,000 (or, if different, the maximum
limitation in effect at the time of grant under Code Section 422, or any
successor provision), the portion of such ISO in excess of $100,000 (or, if
different, such maximum limitation) will be treated as Non-Qualified Options.
The portion of any ISO not exercised within 90 days after termination of
Employment will be treated as a Non-Qualified Option.


Article 9
Performance Shares and Performance Units

9.1    Grant of Performance Shares and Performance Units and Award Agreement.
Each Award of Performance Shares or Performance Units shall be evidenced by an
Award Agreement that specifies the material terms of the Award, including,
without limitation, any performance criteria, vesting provisions and expiration
date, and such other provisions as the Committee shall determine in its
discretion.
9.2    Value of Performance Shares and Performance Units.     Each Performance
Share shall have an initial value based on one Share on the date of grant. Each
Performance Unit shall have an initial value that is established by the
Committee at the time of grant. The Committee shall set performance criteria in
its discretion that, depending on the actual performance results, will determine
the number and/or value of the Performance Shares and Performance Units that
will be paid out to the Participant.


9.3.    Earning of Performance Shares and Performance Units. After the
applicable Performance Period has ended, the holder of Performance Shares or
Performance Units shall be entitled to receive a payout on the value and number
of Performance Shares or Performance Units

12
February 2013

--------------------------------------------------------------------------------

Exhibit 10.5



earned by the Participant over the Performance Period, if such payout is due as
determined based on the actual results of the corresponding performance
criteria.


9.4.    Form and Timing of Payment of Performance Shares and Performance Units.
Payment of earned Performance Shares and Performance Units shall be made as
determined by the Committee as set forth in the applicable Award Agreements.
Subject to the terms of the Plan, the Committee, in its sole discretion, may pay
earned Performance Shares and Performance Units in the form of Shares or in cash
(or a combination thereof) equal to their value, if any, at the end of the
applicable Performance Period or as soon as practicable thereafter. Shares may
be granted subject to any restrictions deemed appropriate by the Committee, as
set forth in the applicable Award Agreements.


9.5.    No Dividends Payable. Awards of Performance Shares or Performance Units
shall not be entitled to dividends with respect to the Company’s Shares, but, in
the discretion of the Committee, may be entitled to dividend equivalents earned
and payable to the extent, and at the time, of any payout of such Award.


Article 10
Other Stock-Based Awards

The Committee may grant Other Stock-Based Awards (which may include unrestricted
Shares) in such amounts and subject to such terms and conditions as the
Committee determines appropriate, and may include, without limitation, Awards
that upon grant are fully vested and non-forfeitable. Such Other Stock-Based
Awards may entail the issue or transfer of actual Shares or payment in cash or
otherwise of amounts based on the value of Shares. Each Other Stock-Based Award
shall be evidenced by an Award Agreement that specifies the material terms and
conditions of the Award, including, without limitation, any restrictions or
vesting provisions and whether such Award is entitled to dividends or dividend
equivalents, and such other provisions as the Committee shall determine in its
discretion.


Article 11
Awards to Eligible Directors

11.1    Initial Award Grants. An Award shall be granted to each Eligible
Director who was not previously an Employee on the date that he or she first
becomes a Director (“Initial Award Grant”), in an amount and subject to such
terms as shall be determined from time to time by the Board of Directors in its
sole discretion, after considering any recommendation by the Committee.


11.2    Annual Award Grants. An Award shall be granted to each Eligible Director
automatically on the date of each Annual Meeting of the Company’s Shareholders
following such meeting (“Annual Award Grant”), in an amount and subject to such
terms as shall be determined from time to time by the Board of Directors in its
sole discretion, after considering any recommendation by the Committee, subject
to the limitations of Section 4.3(e). For the avoidance of doubt, each Eligible
Director who was not previously an Employee and who first becomes a Director on
the date of an Annual Meeting of the Company’s Shareholders shall be entitled to
receive both an Initial Award Grant and an Annual Award Grant on such Annual
Meeting date.



13
February 2013

--------------------------------------------------------------------------------

Exhibit 10.5



11.3    Other Forms of Awards to Eligible Directors. In addition to Initial and
Annual Award Grants, Eligible Directors may be entitled to receive other forms
of Awards under the Plan, in such forms and amounts, and subject to such terms,
as shall be determined from time to time by the Board of Directors in its sole
discretion, after considering any recommendation by the Committee. In no event
shall an Incentive Stock Option be granted to an Eligible Director.


Article 12
Forfeiture and Termination of Employment or Service as a Director or Consultant.

12.1    Terms Provided in Award Agreements. Except as determined otherwise by
the Committee in connection with particular Awards and set forth in the
applicable Award Agreements, the provisions of Sections 12.2, 12.3, and 12.4
shall apply to outstanding Awards held by a Participant at the time of
termination of the Participant’s Employment (or termination of the Participant’s
employer’s affiliation with the Company, as described in Section 12.4 below), or
the termination or a Participant’s service as a Director or Third Party Service
Provider, respectively.
12.2     Termination of Services as an Employee.
(a)    Options and SARs. The vesting, forfeiture and other terms of payout for
Awards of Options and SARs that apply in the event that a Participant ceases to
be an Employee of the Company or any of its Affiliates shall be determined as
set forth in the applicable Award Agreement for Awards granted beginning in
February 2013, and as follows for Awards granted prior to February 2013:


(i)    Death or Disability. If a Participant dies or becomes Disabled while
employed by the Company or any of its Affiliates, then all Awards granted to
such Participant that were outstanding but not vested on such date shall
immediately vest and remain outstanding and exercisable until the earlier of
their original expiration date or one year from the date of death or the date
the Participant first became Disabled, and all Awards that are not exercised
within such period shall be forfeited to the Company.


(ii)    Retirement.


(A) If a Participant Retires but continues to provide services to the Company or
any of its Affiliates as a director or as a Third Party Service Provider, then
all Awards held by such Participant shall continue in full force and effect in
accordance with their terms or until the Participant ceases to provide such
services. If such services cease as a result of death or Disability, then
Section 12.2(a)(i) above shall apply. If such services cease for any other
reason, then Section 12.2(a)(ii)(B) below shall apply as if the Participant were
Retiring on the date of such cessation of services.


(B) If a Participant Retires but does not continue to provide services as
provided in subsection (ii)(A) above, then such Participant may exercise all
vested Awards until the earlier of one year from the date of Retirement or the
original expiration date of such Awards

14
February 2013

--------------------------------------------------------------------------------

Exhibit 10.5



and all vested Awards that are not exercised within such period shall be
forfeited to the Company, and all Awards that were not vested on the date of
Retirement shall be forfeited to the Company.


(iii)    Sale or Divestiture of Employer. If the Company sells or divests its
controlling interest in any Affiliate which employs a Participant, or if its
control of such Affiliate otherwise ceases, then all unvested Awards held by
such Participant on the date of such sale, divestiture, cessation of control or
termination shall be forfeited to the Company, and the Participants shall have
until the earlier of 90 days from such date (or one year in the case of a
Participant who is eligible for Retirement on such date), or the original
expiration date of such Awards, in which to exercise Awards that were vested on
such date, and all vested Awards that are not exercised within such period shall
be forfeited to the Company.


(iv)    Other Termination of Employment. If a Participant ceases to be an
Employee of the Company or any of its Affiliates under circumstances other than
those set forth in the foregoing subsections (i) – (iii), then:


(A) If the termination of Employment was not for Substantial Cause, then all
Awards held by such Participant that were not vested on the date of termination
shall immediately be forfeited to the Company, and the Participant shall have
until the earlier of 90 days from the date of termination or the original
expiration date of such Awards in which to exercise Awards that were vested on
such date, and all such Awards that are not exercised within such period shall
be forfeited to the Company.


(B) If the termination of Employment was for Substantial Cause, then all of the
Participant’s outstanding Awards then held by such Participant shall be
forfeited to the Company (including vested Options and SARs) on the date of such
termination, notwithstanding any otherwise applicable vesting or performance
conditions related to any such Awards.


(b)    Time-Vested Restricted Stock. The vesting, forfeiture and other terms of
payout for Awards of Time-Vested Restricted Stock that apply in the event that a
Participant ceases to be an Employee of the Company or any of its Affiliates
shall be determined as set forth in the applicable Award Agreement for Awards
granted beginning in February 2013, and as follows for Awards granted prior to
February 2013:


(i)    Death or Disability. If a Participant dies or becomes Disabled while
employed by the Company or any of its Affiliates, then all restrictions on such
Participant’s outstanding Awards shall lapse and such Awards shall vest on the
date of such death or Disability.


(ii)    Retirement.


(A) If a Participant Retires but continues to provide services to the Company or
any of its Affiliates as a director or as a Third Party Service Provider, then
all Awards held by such Participant shall continue in full force and effect in
accordance with their terms or until the Participant ceases to provide such
services. If such services cease as a result of death or Disability, then
subsection (i) above shall apply. If such services cease for any other reason,
all of

15
February 2013

--------------------------------------------------------------------------------

Exhibit 10.5



Participant’s Awards that are then unvested shall be forfeited to the Company on
the date of such cessation of services.


(B) If a Participant Retires but does not continue to provide services as
provided in subsection (ii)(A) above, then all unvested Awards then held by such
Participant shall be forfeited to the Company on the date of Retirement.


(iii)    Sale or Divestiture of Employer. If the Company sells or divests its
controlling interest in any Affiliate which employs a Participant, or if its
control of such Affiliate otherwise ceases, then all unvested Awards then held
by such Participant shall be forfeited to the Company on the date of such sale,
divestiture, cessation of control or termination.
(iv)    Other Termination of Employment. If a Participant ceases to be an
Employee of the Company or any of its Affiliates under circumstances other than
those set forth in the foregoing subsections (i) – (iii), all of the unvested
Awards such Participant then holds shall be forfeited to the Company on the date
of such cessation of Employment.


(c)    Performance-Based Restricted Stock, Performance Shares, Performance Units
or Other Stock-Based Awards. If a Participant ceases to be an Employee of the
Company or any of its Affiliates under any circumstance, the vesting, forfeiture
and other terms of payout of any outstanding Award of a type other than those
covered by Sections 12.2(a) or (b) above shall be determined as set forth in the
applicable Award Agreement.


12.3        Termination of Services as a Director.


(a)    Options and SARs.     The vesting, forfeiture and other terms of payout
for Awards of Options and SARs that apply in the event that a Director’s
services cease shall be determined as set forth in the applicable Award
Agreement for Awards granted beginning in February 2013, and as follows for
Awards granted prior to February 2013: All rights of a Director under an
outstanding Award, to the extent it has not been exercised, shall terminate 90
days after the date of the termination of his or her services as a Director for
any reason other than: (i) the death of the Director; (ii) cessation of services
as a Director because the individual, although nominated by the Board of
Directors, is not elected by the shareholders to the Board of Directors; or
(iii) cessation of services as a Director because of total and permanent
disability as defined in Section 22(e)(3) of the Code (collectively,
“Termination Events”). If a Director’s services as such cease because of a
Termination Event, his or her unvested Options and SARs shall vest immediately.
All vested Options and SARs shall expire one year after the date of a
Termination Event.


(b)    Other Types of Awards. If a Director’s services as such cease under any
circumstance, the vesting, forfeiture and other terms of payout of any
outstanding Award other than Options and SARs shall be determined as set forth
in the applicable Award Agreement.


12.4.    Termination of Services as Third Party Service Provider. Except as
provided otherwise in Sections 12.2 or 12.3, if applicable, the vesting,
forfeiture and other terms of payout of any outstanding Award to a Participant
whose agreement to provide services as a Third Party

16
February 2013

--------------------------------------------------------------------------------

Exhibit 10.5



Service Provider ceases under any circumstance shall be determined as set forth
in the applicable Award Agreement.


12.5    Forfeiture Provisions and Clawbacks. The Committee may, as required by
applicable laws, rules and regulations or otherwise in its discretion, approve
forfeiture and/or “clawback” provisions in connection with particular Awards or
Participants that specify that the Participant’s rights, payments, and benefits
with respect to an Award may be subject to reduction, cancellation, forfeiture,
or recoupment upon the occurrence of certain specified events, despite and
notwithstanding any otherwise applicable vesting or performance conditions of an
Award. Such events may include, but shall not be limited to, termination of
Employment for Substantial Cause, misconduct resulting in an accounting
restatement due to material noncompliance with financial reporting requirements,
violation of material Company or Affiliate policies, breach of non-competition,
confidentiality, or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is determined by the
Committee to be detrimental to the business or reputation of the Company and/or
its Affiliates.
12.6    Leaves of Absence. The extent to which a Leave of Absence taken by an
Employee Participant will affect an outstanding Award held by such Participant
shall be determined in accordance with the terms of the Award Agreement and any
applicable policies of the Participant’s employer.
Article 13
Transferability of Awards

13.1    Transferability. Unless otherwise provided in an Award Agreement, Awards
shall not be transferable either voluntarily or by operation of law other than
by will or the laws of descent and distribution; no Awards shall be subject, in
whole or in part, to attachment, execution, or levy of any kind; and any
purported transfer in violation hereof shall be null and void.
13.2    Domestic Relations Orders. Without limiting the generality of Section
13.1, no domestic relations order purporting to authorize a transfer of an Award
or any interest in an Award or to grant the power to exercise an Option or SAR
to any person other than a Participant (or his or her Representative) shall be
recognized as valid or enforceable.
Article 14
Performance Measures

14.1    Performance Measures. Unless and until the Committee proposes for
shareholder vote and the shareholders approve a change in the general
Performance Measures set forth in this Article 14, the performance goals or
metrics upon which the payment or vesting of an Award of Restricted Stock,
Restricted Stock Units, Performance Shares or Performance Units (and any other
Awards subject to performance results) to a Covered Employee that is intended to
qualify as Performance-Based Compensation shall be limited to the following
Performance Measures:
(a)
Measures of profitability, including, but not limited to, net income, operating
earnings, and earnings before or after any one or more of the following: taxes,
interest, depreciation, amortization and other non-cash charges;


17
February 2013

--------------------------------------------------------------------------------

Exhibit 10.5



(b)
Measures of revenue, including, but not limited to, earned premiums, written
premiums, investment income, investment gains, and any other revenue measures
reported by the Company in its financial statements;

(c)
Measures of return, including, but not limited to, return on assets, capital,
invested capital, equity, earned premiums, written premiums, revenues, and
returns and yields with respect to investment portfolio performance;

(d)
Cash flow including, but not limited to, operating cash flow, free cash flow,
and cash flow return on equity;

(e)
Measures related to insurance policy retention, operating efficiencies, and
productivity;

(f)
The Company’s share price, including, but not limited to, share appreciation
measures and measures of total shareholder return;

(g)
Measures based on cost or expense targets;

(h)
Market share;

(i)
Customer satisfaction;

(j)
Bad debt experience;

(k)
Economic value added or EVA® [net operating profit after tax] less [cost of
equity capital];

(l)
Insurance underwriting income, combined ratios, loss ratios or expense ratios;
and

(m)
Recovery of capital or capital efficiency.

        
In the sole discretion of the Committee, any of the foregoing Performance
Measure(s) may: (i) be determined on a consolidated basis or with regard to any
business unit or Affiliate or any combination thereof, (ii) be computed in
accordance with accounting principles generally accepted in the United States,
insurance statutory accounting principles or international accounting
principles, or otherwise without regard to any such principles, (iii) be
calculated on an absolute, relative or per-share basis, and (iv) in the case of
a relative Performance Measure, be compared to (A) internal benchmarks, plans,
projections or prior-years’ results, or (B) the performance of a group of
comparator companies or any published or specially created index (including any
equity market index), in each case as selected by the Committee. The Committee
shall also have the authority to provide for accelerated vesting of any Award
based on the achievement of performance goals pursuant to the Performance
Measures specified in this Article 14.

18
February 2013

--------------------------------------------------------------------------------

Exhibit 10.5



14.2    Evaluation of Performance. In evaluating performance in connection with
an Award, the Committee may include or exclude any of the following events that
occur during a Performance Period: (a) asset write-downs; (b) litigation or
claim judgments or settlements; (c) the effect of changes in tax laws,
accounting principles, or other laws or provisions affecting reported results;
(d) any reorganization and restructuring programs; (e) extraordinary
nonrecurring items as described in FASB Accounting Standards Codification™
225-20 – Extraordinary and Unusual Items (or a successor pronouncement) and/or
in the Company’s periodic reports filed with the Securities and Exchange
Commission for periods within the applicable year; (f) acquisitions,
divestitures, or business unit run-offs or closures; and any other circumstances
deemed relevant by the Committee. To the extent such inclusions or exclusions
affect Awards to Covered Employees that are intended to qualify as
Performance-Based Compensation, they shall be prescribed in a form that meets
the requirements of Section 162(m) for deductibility.
14.3    Adjustment of Performance-Based Compensation. Awards that are intended
to qualify as Performance-Based Compensation may not be adjusted upward so as to
enrich the Award. The Committee shall retain the discretion to adjust such
Awards downward, either on a formula or discretionary basis or any combination,
as the Committee determines.
14.4    Committee Discretion. In the event that applicable tax, securities laws
and regulations and/or stock exchange rules change so as to permit Committee
discretion to alter the governing Performance Measures without obtaining
shareholder approval of such changes, the Committee shall have sole discretion
to make such changes without obtaining shareholder approval. In addition, in the
event that the Committee determines that it is advisable to grant Awards that
shall not qualify as Performance-Based Compensation, the Committee may make such
grants without satisfying the requirements of Section 162(m) and base vesting on
Performance Measures other than those set forth in Section 14.1.
Article 15
Arbitration

The Committee may, as a condition to granting an Award, require that a
Participant agree in writing to submit all disputes or claims arising out of or
relating to any such Award to binding arbitration in accordance with such terms
as the Committee shall prescribe.
Article 16
Compliance with Section 409A

16.1    409A Compliance.
(a)    Any Award that is granted under the Plan shall be designed and
administered so that the Award is either exempt from the application of, or
compliant with, the requirements of Section 409A.
(b)    To the extent that the Committee determines that any Award granted under
the Plan is subject to Section 409A, the Award Agreement shall include such
terms and conditions as the Committee determines, in its discretion, are
necessary or advisable to avoid the imposition on the Participant of an
additional tax under Section 409A. Notwithstanding any other provision of the
Plan or any Award Agreement (unless the Award Agreement provides otherwise with
specific

19
February 2013

--------------------------------------------------------------------------------

Exhibit 10.5



reference to this Section): (i) an Award shall not be granted, deferred,
accelerated, extended, paid out, settled, substituted, adjusted or modified
under the Plan in a manner that would result in the imposition of an additional
tax under Section 409A on a Participant; and (ii) if an Award Agreement provides
for the deferral of compensation within the meaning of Section 409A, no
distribution or payment of any amount shall be made before a date that is six
(6) months following the date of such participant’s separation from service (as
defined in Section 409A) or, if earlier, the date of the participant’s death.
(c)    Although the Company intends to administer the Plan so that Awards will
be exempt from, or will comply with, the requirements of Section 409A, the
Company does not warrant that any Award under the Plan will qualify for
favorable tax treatment under Section 409A or any other provision of federal,
state, local, or non-United States law. Neither the Company, its Affiliates nor
their respective directors, officers, employees or advisers shall be liable to
any Participant (or any other individual claiming a benefit through the
Participant) for any tax, interest or penalties the Participant may owe as a
result of the grant, holding, vesting, exercise or payment of any Award under
the Plan.
16.2    Deferrals. Subject to the requirements of Section 16.1 of the Plan, the
Committee may permit or require a Participant to defer such Participant’s
receipt of the payment of cash or the delivery of Shares that would otherwise be
due to such Participant by virtue of the lapse or waiver of restrictions with
respect to any Award of a type that may be subject to the deferral provisions of
Section 409A. If any such deferral election is required or permitted, the
Committee shall, prior to requiring or permitting such deferral election,
establish written rules and procedures for such payment deferrals that are
intended to comply with the requirements of Section 409A including, without
limitation, the time when a deferral election can or must be made, the period of
the deferral, and the events that would result in payment of the deferred
amount.
Article 17
Rights of Participants

17.1    Employment; Services. Nothing in the Plan or an Award Agreement shall
interfere with or limit in any way the right of the Company and/or any of its
Affiliates to terminate the Employment of, or provisions of services by, any
Participant at any time or for any reason not prohibited by law, nor confer upon
any Participant any right to continue his or her Employment or services for any
specified period of time. Neither an Award nor any benefits arising under the
Plan shall constitute an employment contract with the Company and/or its
Affiliates and, accordingly, subject to Article 19, the Plan and the benefits
hereunder may be terminated at any time in the sole and exclusive discretion of
the Board without giving rise to any liability on the part of the Company and/or
its Affiliates.
17.2    Participation. No individual shall have the right to be selected to
receive an Award under the Plan, or, having been so selected, to be selected to
receive a future Award.
17.3    Form of Stock; Rights as a Shareholder.
(a)    Subject to the provisions of applicable laws, rules and regulations and
stock exchange requirements, Shares granted pursuant to Awards hereunder shall
be issued in book

20
February 2013

--------------------------------------------------------------------------------

Exhibit 10.5



entry or similar non-certificated form, or, at the request of a Participant
following the completion of any applicable Period of Restriction, in the form of
a stock certificate or by “DWAC” or similar electronic transfer to a brokerage
or other account of the Participant.
(b)    No Participant shall have any of the rights or privileges of a
shareholder with respect to Shares covered by any Award until Shares shall have
been issued and delivered: (a) to the Participant in the form of certificates
(or held by the Company pursuant to Section 6.4); (b) to a brokerage or other
account for the benefit of the Participant either in certificate form or via
“DWAC” or similar electronic means; or (c) to a book entry or direct
registration account in the name of the Participant, including a book entry
account at the Company’s transfer agent.
Article 18
Change in Control

18.1    Definition of     Change in Control. A “Change in Control” shall be
deemed to have occurred if the event set forth in any one of the following
paragraphs shall have occurred:
(a)    any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or any of its
Affiliates) representing 25% or more of the combined voting power of the
Company’s then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (i) of
paragraph (c) below; or
(b)    the following individuals cease for any reason to constitute a majority
of the number of Directors then serving: individuals who, on the Effective Date,
constitute the Board of Directors and any new Director (other than a Director
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of directors of the Company) whose
appointment or election by the Board of Directors or nomination for election by
the Company’s shareholders was approved or recommended by a vote of at least
two-thirds of the directors then still in office who either were directors on
the Effective Date or whose appointment, election or nomination for election was
previously so approved or recommended; or
(c)    there is consummated a merger or consolidation of the Company or any
Affiliate with any other corporation, other than (i) a merger or consolidation
which results in the Directors immediately prior to such merger or consolidation
continuing to constitute at least a majority of the Board of Directors of the
surviving entity or any parent thereof, or (ii) a merger or consolidation
effected to implement a recapitalization or reincorporation of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or any of its Affiliates) representing 25% or more of the
combined voting power of the Company’s then outstanding securities; or
(d)    the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets immediately following which the individuals who comprise
the Board of Directors immediately prior thereto constitute at least a

21
February 2013

--------------------------------------------------------------------------------

Exhibit 10.5



majority of the board of directors of the entity to which such assets are sold
or disposed or any parent thereof.
18.2    Other Definitions. As used in this definition of Change in Control:
(a)    “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”); and
(b)    “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified in Sections 13(d)(3) and 14(d)(2) thereof, except that such
term shall not include (1) the Company or any entity, more than 50% of the
voting securities of which are Beneficially Owned by the Company, (2) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or any of its Affiliates, (3) an underwriter temporarily holding
securities pursuant to an offering of such securities, (4) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company, (5) any individual,
entity or group whose ownership of securities of the Company is reported on
Schedule 13G pursuant to Rule 13d-1 promulgated under the Exchange Act (but only
for so long as such ownership is so reported) or (6) Singleton Group LLC or any
successor in interest to such entity.
(c)    “Good Reason” shall mean any action taken by the Participant’s employer
which results in a material negative change to the Participant in the Employment
relationship, such as the duties to be performed, the conditions under which
such duties are to be performed or the compensation to be received for
performing such services. A termination by the Participant shall not constitute
termination for Good Reason unless the Participant shall first have delivered to
the employer written notice setting forth with specificity the occurrence deemed
to give rise to a right to terminate for Good Reason (which notice must be given
no later than 90 days after the occurrence of such event), and there shall have
passed a reasonable time (not less than 30 days) within which the employer may
take action to correct, rescind or otherwise substantially reverse the
occurrence supporting termination for Good Reason as identified by the
Participant.
18.3    Occurrence of a Change in Control. Upon the Occurrence of a Change in
Control:
(a)    In the event of a Change in Control as defined in Section 18.1 (a) or
(b), except as prohibited by applicable laws, rules, regulations or stock
exchange requirements, or as determined otherwise by the Committee in connection
with particular Awards and set forth in the applicable Award Agreements, if the
Employment of a Participant is terminated by the Company or an Affiliate without
Substantial Cause or by the Participant for Good Reason within the twenty-four
(24) month period following such Change in Control:
(i)    any and all Options and SARs granted under the Plan shall vest and be
immediately exercisable and shall remain exercisable for the remainder of their
term;


(ii)    any Period of Restriction and other restrictions imposed on time-vested
Restricted Stock or Restricted Stock Units or Other Stock-Based Awards not
subject to specified performance criteria shall lapse and such Awards shall
immediately vest and be paid out or distributed without further restriction; and



22
February 2013

--------------------------------------------------------------------------------

Exhibit 10.5



(iii)    the payout opportunities attainable under all outstanding
performance-based Restricted Stock, Performance Shares or Performance Units or
Other Stock-Based Awards subject to specified performance criteria, including
Awards intended to qualify for deductibility under Section 162(m) of the Code,
shall be deemed to have been fully earned based on the greater of (A) targeted
performance, or (B) actual performance being attained for a truncated
Performance Period that ends on the date of the Change in Control.


(b)    In the event of a Change in Control as defined in Section 18.1 (c) or
(d), the Plan shall terminate; provided, however, that notwithstanding the
foregoing, the Board shall provide in writing in connection with such
transaction for any one or more of the following alternatives (separately or in
combinations): (i) all restrictions on outstanding Awards shall immediately
lapse; (ii) for the assumption by the successor corporation of the Awards
theretofore granted or the substitution by such corporation for such Awards
theretofore granted of new Awards covering the stock of the successor
corporation, or a parent or subsidiary thereof, with appropriate adjustments as
to the number and kind of shares and prices; (iii) for the continuance of the
Plan by such successor corporation in which event the Plan and the Awards
therefore granted shall continue in the manner and under the terms so provided;
or (iv) for the payment in cash or stock in lieu of and in complete satisfaction
of such Awards.
(c)    Notwithstanding the foregoing provisions of Sections 18.3 (a) and (b) or
any other Section of the Plan, the Committee may, in its sole discretion,
determine different provisions for vesting and payout that shall apply in the
event of a Change in Control in connection with particular Awards, provided that
such provisions are consistent with Article 16 and applicable laws, rules,
regulations and stock exchange requirements and are set forth in the applicable
Award Agreements.


Article 19
Amendment, Modification, Suspension, and Termination

19.1    Amendment, Modification, Suspension, and Termination. Subject to
Sections 16.1 and 19.3, the Board may, at any time and from time to time, alter,
amend, modify, suspend, or terminate the Plan in whole or in part; provided,
however, that, no material amendment of the Plan shall be made without
shareholder approval if shareholder approval is required by law, regulation, or
stock exchange rule. Furthermore, no amendment, modification, suspension or
termination may impact the distribution of any Award that is subject to Section
409A or is intended to qualify as Performance-Based Compensation under Section
162(m), except as permitted by such applicable Section.
19.2    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4.4 hereof) affecting the Company (or any of its Affiliates) or the
financial statements of the Company (or any of its Affiliates) or of changes in
applicable laws, rules, regulations or accounting principles, whenever the
Committee determines that such adjustments are appropriate in order to prevent
unintended dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan. The determination of the

23
February 2013

--------------------------------------------------------------------------------

Exhibit 10.5



Committee as to the foregoing adjustments, if any, shall be conclusive and
binding on Participants under the Plan. No amendment, modification, suspension
or termination may impact the distribution of any Award that is subject to
Section 409A or is intended to qualify as Performance-Based Compensation under
Section 162(m), except as permitted by such applicable Section.
19.3    Awards Previously Granted. Notwithstanding any other provision of the
Plan to the contrary, no termination, amendment, suspension, or modification of
the Plan or an Award Agreement shall adversely affect in any material way any
Award previously granted under the Plan, without the written consent of the
Participant holding such Award.
Article 20
Withholding

20.1    Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, the amount
of any taxes that the Company may be required to withhold with respect to any
taxable event arising from such Participant’s Awards.
20.2    Share Withholding. For Participants who are Employees, unless a
different form of remittance is agreed to in writing by the Company pursuant to
Section 20.1, upon the lapse of restrictions on a Participant’s Restricted Stock
and Restricted Stock Units, or any other taxable event arising as a result of an
Award granted hereunder, the Company shall withhold Shares having a Fair Market
Value equal to the amount of the tax withholding requirements with respect to
any such taxable event based on minimum statutory withholding rates for federal
and state purposes, including payroll taxes.
20.3    Option or SAR Withholding. Upon the exercise of a Non-Qualified Option
or a SAR, the Company shall have the right to: (i) require such Participant (or
such Participant’s Representative) to pay the Company the amount of any taxes
which the Company may be required to withhold with respect to such exercise, or
(ii) deduct from all amounts paid in cash with respect to the exercise of a SAR
the amount of any taxes which the Company may be required to withhold with
respect to such cash amounts. Subject to the limitation set forth in the next
sentence, a Participant or such Participant’s Representative may elect to
satisfy all or any portion of the tax withholding obligations arising from the
exercise of an Option or SAR either by: (i) any of the methods described in
Section 8.3(b); or (ii) directing the Company to withhold Shares that would
otherwise be issued pursuant to such exercise. No Participant or Participant’s
Representative shall have the right to utilize Constructive or Actual Delivery
of Shares or have Shares withheld, in either case, in excess of the minimum
number required to satisfy applicable tax withholding requirements based on
minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes. Shares used in either of the foregoing ways to satisfy
tax withholding obligations will be valued at their Fair Market Value on the
date of exercise.


Article 21
Successors

All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

24
February 2013

--------------------------------------------------------------------------------

Exhibit 10.5



Article 22
General Provisions

22.1    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.
22.2    Severability. In the event that any provision of the Plan shall for any
reason be held illegal, invalid or unenforceable in any jurisdiction, or would
disqualify the Plan or any Award under any law, rule or regulation deemed
applicable by the Committee, such provision shall be construed or deemed amended
to the minimum extent necessary to conform to such applicable law, rule or
regulation or if it cannot be so construed or deemed amended without, in the
determination of the Committee, materially altering the purpose or intent of the
Plan or the Award, such provision shall be stricken as to such jurisdiction or
Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.
22.3    Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.
22.4    Delivery of Title. The Company shall have no obligation to issue or
deliver evidence of title for Shares issued under the Plan prior to:
(a)    Obtaining any approvals from governmental agencies or national securities
exchanges that the Company determines are necessary or advisable; and
(b)    Completion of any registration or other qualification of the Shares under
any applicable securities, “Blue Sky” or other laws that the Company determines
to be necessary or advisable.
22.5    Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
22.6    Investment Representations. The Committee may require any individual
receiving Shares pursuant to an Award under the Plan to represent and warrant in
writing that the individual is acquiring the Shares for investment and without
any present intention to sell or distribute such Shares.
22.7    Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company, and/or its Affiliates may
make to aid it in meeting its obligations under the Plan. Nothing contained in
the Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any Participant, beneficiary, legal representative, or any other
individual. To the extent that any person acquires a right to receive payments
from the Company, its Affiliates under the Plan,

25
February 2013

--------------------------------------------------------------------------------

Exhibit 10.5



such right shall be no greater than the right of an unsecured general creditor
of the Company or an Affiliate, as the case may be. All payments to be made
hereunder shall be paid from the general assets of the Company or an Affiliate,
as the case may be and no special or separate fund shall be established and no
segregation of assets shall be made to assure payment of such amounts except as
expressly set forth in the Plan.
22.8    No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
Awards, or other property shall be issued or paid in lieu of fractional Shares
or whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.
22.9    Non-Exclusivity of the Plan. The adoption of the Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.
22.10    No Constraint on Corporate Action. Nothing in the Plan shall be
construed to: (a) limit, impair, or otherwise affect the Company’s or an
Affiliate’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or (b) limit the right or power of the Company or an
Affiliate to take any action which such entity deems to be necessary or
appropriate.
22.11    Non-Uniform Treatment. The Committee’s determinations under the Plan
need not be uniform and may be made by it selectively among Participants or
individuals who are eligible to receive Awards (whether or not such individuals
are similarly situated). Without limiting the generality of the foregoing, the
Committee will be entitled, among other things, to make non-uniform and
selective determinations, amendments and adjustments, and to enter into
non-uniform and selective Award Agreements, as to Participants under the Plan
and the terms and conditions applicable to Awards made under the Plan.
22.12    Governing Law. The Plan and each Award Agreement shall be governed by
the laws of the State of Delaware, excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of the
Plan to the substantive law of another jurisdiction. Unless otherwise provided
in the Award Agreement, recipients of an Award under the Plan are deemed to
submit to the exclusive jurisdiction and venue of the federal or state courts of
Delaware and Illinois, to resolve any and all issues that may arise out of or
relate to the Plan or any related Award Agreement.



26
February 2013